Title: From George Washington to Bryan Fairfax, 19 March 1792
From: Washington, George
To: Fairfax, Bryan



Dear Sir,
Philadelphia, March 19th 1792.

I enclose you a letter which I have received from a Mr Samuel Potts, on the subject of a Legacy left to Mrs Bomford by the late Mr[s] Savage.
It is unnecessary to detail to you, my dear Sir, the causes which have put it out of my power to pay any attention to the Affairs of Mrs Savage since the year 1775. You know them well. And I can

only assure you that they still exist, and in a stronger degree, if possible, than heretofore. I must, therefore, as I have before mentioned to you, rely upon your endeavours to have every thing relative to that unfortunate womans Affairs brought to a close as speedily as the nature of the case will admit: and as you must have a much better knowledge of the present situation of them than I can have, I have referred Mr Potts (as I before did Mrs Bomford herself) to you for information on the subject; not doubting but you will give him all the satisfaction in your power relative to the business.
Mrs Washington joins her best wishe [s] for yourself, Mrs Fairfax and your family, to those of, Dear Sir, Your affte & hble Servant

Go: Washington.

